F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                                     PUBLISH
                                                                        AUG 12 1998
                      UNITED STATES COURT OF APPEALS
                                                                      PATRICK FISHER
                                                                             Clerk
                                  TENTH CIRCUIT



 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 vs.                                                    No. 97-6188

 LIN EDWARD DAVIS,

           Defendant-Appellant.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA
                           (D.C. No. 89-CR-224-T)


Submitted on the briefs: *

Joseph L. Ruffin, Oklahoma City, Oklahoma for Defendant-Appellant.

Patrick M. Ryan, United States Attorney, and Teresa M. Black, Assistant United
States Attorney, Oklahoma City, Oklahoma, for Plaintiff-Appellee.


Before ANDERSON, MAGILL, 1and KELLY, Circuit Judges.




       *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause therefore
is ordered submitted without oral argument.

       Hon. Frank J. Magill, Senior United States Circuit Judge, United States
       1

Court of Appeals for the Eighth Circuit, sitting by designation.
KELLY, Circuit Judge.


      Defendant-Appellant Lin Edward Davis appeals from the district court’s

revocation of twenty-four months of his three-year term of supervised release. On

appeal, Mr. Davis contends that the initiation of revocation proceedings by a

probation officer exceeds the officer’s authority pursuant to 18 U.S.C. § 3603 and

the United States Constitution. Mr. Davis also argues the district court abused its

discretion in sentencing him to the maximum term of imprisonment for violation

of the terms of his supervised release. Our jurisdiction arises under 28 U.S.C. §

1291 and 18 U.S.C. § 3742, and we affirm.

                                    Background

      In 1989, Mr. Davis was convicted of several crimes in federal district court,

and was sentenced in April 1990 to seventy months in prison to be followed by

three years of supervised release. He began his three-year term of supervised

release in March 1996, and in February 1997 voluntarily agreed to modify the

terms of his release to include a 120-day stay at the Oklahoma Halfway House.

      Shortly thereafter, Mr. Davis’s probation officer notified the district court

that Mr. Davis had violated the terms of his supervised release by failing to report

to the Oklahoma Halfway House and by writing two worthless checks totaling

$2,200. The officer also filed a “Petition for Warrant or Summons for Offender

Under Supervision” wherein he requested a warrant for Mr. Davis’s arrest and

                                         2
revocation of Mr. Davis’s supervised release.

      The warrant issued, Mr. Davis was arrested, and a revocation hearing was

set. Mr. Davis moved to dismiss the petition, arguing that the probation office’s

practice of initiating revocation proceedings is without statutory authorization and

constitutes the unauthorized practice of law. The district court denied the motion,

reasoning that the reporting and catch-all provisions of 18 U.S.C.

§ 3603 authorize a probation office to prepare and file petitions for revocation of

supervised release and that a probation officer’s preparation of such petitions

requires no application of legal principles or techniques. After a revocation

hearing, the district court found Mr. Davis had violated the conditions of his

release. In sentencing Mr. Davis to the statutory maximum of twenty-four

months, the district court rejected the suggested range of twelve to eighteen

months because it did not take into account the circumstances of his case,

specifically Mr. Davis’s “complete[ ] fail[ure] [to avail himself of the benefits of

the halfway house], . . . complete defiance of the orders of this Court, . . . [and]

additional criminal conduct[.]” II R. at 96.

                                      Discussion

     1. Probation Office’s Authority to File Petitions Requesting Initiation of
                             Revocation Proceedings

      We review Mr. Davis’s statutory and constitutional challenge to the

probation office’s authority to initiate revocation proceedings de novo. See

                                           3
United States v. Reyes-Castro, 13 F.3d 377, 378 (10th Cir. 1993). In essence, Mr.

Davis raises four arguments against the probation office’s practice of filing

petitions that seek warrants, summons, and revocation proceedings: (1) filing such

petitions exceeds the statutory authority granted to probation officers in 18 U.S.C.

§ 3603; (2) the authority to file those petitions instead rests exclusively with the

United States Attorney; (3) the district court improperly delegates a judicial

function by allowing probation officers to file such petitions; and (4) by filing

such petitions with the district court, probation officers engage in the

unauthorized practice of law.

         Though this issue is one of first impression among the circuit courts,

several district courts have examined the matter, and only one has invalidated the

practice. See United States v. Jones, 957 F. Supp. 1088, 1090-91 (E.D. Ark.

1997). For the reasons discussed below, we agree with the other three district

courts examining this question that the probation office’s practice of filing

petitions seeking revocation of supervised release is proper. See United States v.

Berger, 976 F. Supp. 947 (N.D. Cal. 1997); United States v. Wilson, 973 F. Supp.
1031 (W.D. Okla. 1997); United States v. Burnette, 980 F. Supp. 1429 (M.D. Ala.

1997).

         Three overarching principles inform the relationship between the district

court, probation officer, and defendant, and they guide our analysis. First, the


                                            4
district court and defendant have an ongoing relationship which predates the

initiation of revocation proceedings; the imposition of a sentence which includes

a term of supervised release requires it. See 18 U.S.C. § 3583(a), (e) (authorizing

the district court to impose, terminate, extend, or revoke a term of supervised

release or modify its terms); Burnette, 980 F. Supp. at 1431; Wilson, 973 F. Supp.

at 1032. Second, the probation officer must maintain contact with the defendant

to ensure that the defendant complies with the terms and conditions of his

supervised release. See 18 U.S.C. § 3603(1)-(3). In fact, he is by statute

“responsible for the supervision of any probationer or a person on supervised

release who is . . . within the judicial district[.]” 18 U.S.C. § 3603(4).

      Third, and most important, the probation officer serves as “an investigative

and supervisory ‘arm of the court[.]’” Burnette, 980 F. Supp. at 1433 (quoting

United States v. Johnson, 935 F.2d 47, 49 (4th Cir.), cert. denied, 502 U.S. 991

(1991)). The probation officer is appointed and may be removed by the district

court, see 18 U.S.C. § 3602(a), and, in addition to fulfilling the enumerated

requirements imposed by Congress in 18 U.S.C. § 3603, performs “any other duty

that the court may designate,” 18 U.S.C. § 3603(10), subject, of course, to

constitutional restraints. Because of the “close working relationship between the

probation officer and the sentencing court,” the probation officer may

communicate ex parte with the district court, see United States v. Stanphill, —


                                           5
F.3d —, 1998 WL 327200, at *3 n.1 (10th Cir. June 22, 1998); Johnson, 935 F.2d

at 49, and is entitled to absolute immunity from suit in the performance of his or

her judicially-related functions. See Tripati v. INS, 784 F.2d 345, 348 (10th Cir.

1986), cert. denied, 484 U.S. 1028 (1988). As a practical matter, then, the

probation officer serves as a liaison between the sentencing court, which has

supervisory power over the defendant’s term of supervised release, and the

defendant, who must comply with the conditions of his supervised release or run

the risk of revocation. With the unique role of the probation officer in mind, we

turn to Mr. Davis’s contentions.

      As to Mr. Davis’s argument that 18 U.S.C. § 3603 does not provide

probation officers the authority to file petitions seeking revocation, we note that

the statute requires probation officers to “report the conduct and condition [of a

person on supervised release] to the sentencing court” 18 U.S.C. § 3603(2).

Though Mr. Davis argues that filing petitions far exceeds reporting, see Aplt.

Brief at 8, we do not agree. The “petition” which Mr. Davis challenges is in

reality a form filled out by the probation officer and submitted to the sentencing

court in which the officer lists the alleged violations and recommends what

action, if any, should be taken. See I R. docs. 143, 144; see also Burnette, 980 F.

Supp. at 1433; Wilson, 973 F. Supp. at 1033. In fact, the “petition” is not at all

unlike the other reporting forms it accompanies in the monograph Supervision of


                                          6
Federal Offenders, which is published by the Probation and Pretrial Services

Division of the Administrative Office of the United States Courts. See I R. doc.

151 exh. a. As a practical matter, the petition is simply a means by which the

probation officer conveys information about the defendant to the sentencing

court; in other words, it is a report, and the probation officer is clearly

empowered to so report under 18 U.S.C. § 3603(2). See Berger, 976 F. Supp at

948-49; USSG § 7B1.2 p.s.. Moreover, even if we were to find filing such a

petition was not “reporting” as authorized by the statute, the catch-all provision of

section 3603 would encompass the probation officer’s actions. See 18 U.S.C. §

3603(10) (“A probation officer shall perform any other duty that the court may

designate.”).

      Mr. Davis, however, asserts that if § 3603(10) is the root of the probation

officer’s authority to file a petition to revoke supervised release, the sentencing

court improperly delegates a judicial function to a non-judicial officer in violation

of Article III. See, e.g., United States v. Mohammad, 53 F.3d 1426, 1438-39 (7th

Cir. 1995) (involving delegation of authority to establish restitution schedule);

United States v. Johnson, 48 F.3d 806, 809 (4th Cir. 1995) (same). We disagree.

The form itself is illustrative; by checking the appropriate boxes on the form, the

probation officer simply recommends to the sentencing court action he believes

the district court should take. The form, however, also contains a separate section


                                           7
to be completed by the sentencing court, indicating what action, if any, it wishes

to take. See I R. docs. 143, 144. Thus, the sentencing court, not the probation

officer, ultimately determines whether revocation proceedings will be initiated.

This reservation of judicial power is completely consistent with the sentencing

court’s “primary responsibility for such proceedings.” Berger, 976 F. Supp. at

949 (citing United States v. Feinberg, 631 F.2d 388, 391 (5th Cir. 1980)); see

Fed. R. Crim. P. 32.1. Accordingly, the sentencing court at most delegates to

probation officers the power to recommend revocation proceedings, and in light

of probation officers’ duty to report, the district court may be delegating no

authority at all. Considering the sentencing court’s reliance on the probation

officer’s supervisory and investigative functions and retention of discretionary

power to invoke revocation proceedings, no improper delegation of judicial power

occurs.

      Mr. Davis similarly argues that by filing petitions to revoke supervised

release probation officers usurp the U.S. Attorney’s authority and discretion to

file an information or seek an indictment. See Jones, 957 F. Supp. at 1091. We

disagree. Probation revocation proceedings are not criminal proceedings, see

Minnesota v. Murphy, 465 U.S. 420, 435-36 n.7 (1984), and “there is no

requirement that revocation proceedings be initiated by a particular officer of the

government, or by any officer.” Feinberg, 631 F.2d at 390-91; see Berger, 976 F.
8
Supp. at 949-50; Wilson, 973 F. Supp. at 1032-33. The sentencing court may

initiate such proceedings sua sponte based on information acquired from any

source, including the probation officer who, as we noted earlier, is primarily

responsible for acquiring and presenting such information to the sentencing court.

See Feinberg, 631 F.2d at 391. Moreover, because of the ongoing relationship

between the sentencing court and the defendant created by the imposition of a

term of supervised release, placing the sole discretion to initiate a revocation

proceeding with the U.S. Attorney “would be tantamount to abdicating the

Judiciary’s sentencing responsibility to the Executive.” Berger, 976 F. Supp. at

950. Though the U.S. Attorney retains discretion to file new criminal charges

against the defendant arising from the defendant’s violation of conditions of

release which are criminal in nature, we reject Mr. Davis’s view of the U.S.

Attorney as the only officer who may initiate revocation of supervised release.

      Finally, probation officers do not engage in the unauthorized practice of

law by filing petitions to initiate revocation proceedings. But see Jones, 957 F.

Supp. at 1091. “[T]he probation officer is doing no more than discharging [his]

responsibility” to the sentencing court as required by 18 U.S.C. § 3603, the

district court retains discretion to reject or accept the probation officer’s

recommendations, and either party may appeal from a sentencing court’s adoption

of the probation officer’s recommendation. United States v. Montoya, 24 F.3d
9
1248, 1249 (10th Cir. 1994).

   2. Sentencing Court’s Imposition of the Maximum Term of Imprisonment for
                   Violation of Terms of Supervised Release

      Mr. Davis also argues the district court abused its discretion in sentencing

him to the maximum term of imprisonment for violations of the terms of his

supervised release. We generally review Mr. Davis’s sentence to determine

whether the district court’s sentence is “reasoned and reasonable,” United States

v. Lee, 957 F.2d 770, 774 (10th Cir. 1992), but review the district court’s findings

of fact for clear error and its interpretation and application of the Sentencing

Guidelines de novo. See United States v. McAlpine, 32 F.3d 484, 487-88 (10th

Cir.), cert. denied, 513 U.S. 1031 (1994).

      Mr. Davis’s arguments relating to the district court’s decision to impose the

maximum sentence focus on the district court’s decision to “depart” from the

recommended sentence without notice and a hearing, an argument which is

foreclosed by United States v. Burdex, 100 F.3d 882, 885 (10th Cir. 1996), cert.

denied, 117 S. Ct. 1283 (1997), and United States v. Hurst, 78 F.3d 482, 483

(10th Cir. 1996). Mr. Davis urges reconsideration, but as a panel of the larger

court we may not overrule circuit precedent. See United States v. Walling, 936
F.2d 469, 472 (10th Cir. 1991). Moreover, it is clear from the district court’s

colloquy prior to sentencing that the factors listed in 18 U.S.C. § 3553 were

considered, and the record supports the district court’s sentence.

                                          10
AFFIRMED.




            11